DETAILED ACTION

Claim Status
Claims 1-16 is/are pending.
Claims 1-16 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 14 is vague and indefinite because the claim recites the limitation "diluted modified polylactide composition".  There is insufficient antecedent basis for this limitation in the claim.
 	
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	PLIMMER ET AL (US 2012/0259028),
 	in view of COUPIN (US 2016/0152824),
	and in view of Applicant’s Admissions.
 	PLIMMER ET AL ‘028 discloses a reactive mixture comprising:
• 60-95 wt% of a poly(hydroxyalkanoic acid (e.g., polylactic acid (PLA) resin, such as NATUREWORKS PLA 4060D, etc.);

• 5-40 wt% of a mixture of functionalized ethylene copolymers comprising:

• a first ethylene copolymer comprising a glycidyl methacrylate polymer (e.g., BIOMAX Strong 120, etc.) and containing epoxy groups so that the reactive mixture contains 0.1-15 wt% glycidyl functionality and wherein at least a portion of the glycidyl functionality reacts with the PLA resin;

• a second ethylene copolymer containing carboxylic acid groups;

• an additional low Tg component for improving tear strength (e.g., but not limited to, polybutylene succinate (PBS) with a Tg of -34 ºC; etc.).

The reactive mixture is typically formed by mixing the polylactic acid and at least one of the  functionalized ethylene copolymers, then subjecting the mixture to reactive compounding conditions.  The reactive mixture can be used to control the melt strength and rheological properties of a polymeric composition, wherein a sufficient quantity of the reactive mixture is mixed with the polymeric composition to increase the overall melt strength of the polymeric composition.  The reactive mixture and compositions containing the reactive mixture can be processed as easily as polyethylene, and can be used to form a variety of biodegradable and/or compositable film products. (entire document, e.g., paragraph 0001, 0009-0016, 0021-0028, 0031-0033, 0035-0038, 0040-0043, 0046, 0059, 0072-0073, 0077, 0079, etc.)  However, the reference does not specifically mention low Tg polyesters iii) which are branched.
	COUPIN ‘824 discloses that it is well known in the art that it is well known in the art to introduce long chain branching in polybutylene succinate (PBS) resins. (paragraph 0064, etc.)
 	Applicant admits that BIOMAX Strong 120 is an epoxy group-containing ethylene copolymer meeting the requirements of the recited “thermoplastic epoxy group-containing polymer” of ii) in claim 1 (e.g., an epoxy equivalent of about 3400, number of epoxy groups per molecule, etc.).  Applicant further admits that NATUREWORKS INGEO 4060D PLA resin is a PLA resin meeting the requirements of the recited “starting linear polylactide resin” i) in claim 1 (e.g., a relative viscosity of 3.5; ratio of L:D units of 88:12; about 50% of the end groups are carboxyl, etc.).
	Regarding claim 1, 5, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known, commercially available low Tg polyesters containing at least some degree of branching (as suggested by COUPIN ‘824) as an additive in the reactive mixtures of PLIMMER ET AL ‘028 formed from commercially available PLA resins (e.g., NATUREWORKS PLA 4060D) and commercially available glycidyl methacrylate copolymers (e.g., BIOMAX Strong 120) in order to produce products with improved tear resistance and puncture resistance. 
 	Further regarding claims 1, 13 since PLIMMER ET AL ‘028 indicates that only a portion of the glycidyl functionality provided by the glycidyl-functional ethylene copolymer reacts with the PLA resin, the Examiner has reason to believe that at least some unreacted PLA resin remains in the reactive mixture of PLIMMER ET AL ‘028 as recited in claims 1, 13, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claims 1, 7, 10, one of ordinary skill in the art would have utilized effective amounts of known low Tg polyesters in the reactive mixtures of PLIMMER ET AL ‘028 in order to obtain the tear resistance and/or puncture resistance required by specific applications.
 	Regarding claim 2, one of ordinary skill in the art would have selected the reactive compounding conditions in order to obtain an adequate degree of reaction between the glycidyl-functional ethylene copolymer reacts and the PLA resin in the reactive mixture of PLIMMER ET AL ‘028.
	Regarding claim 2, one of ordinary skill in the art would have cooled the reactive mixture of PLIMMER ET AL ‘028 after reactive compounding in order to produce a masterbatch or additive material (e.g., concentrate pellets or flakes, etc.) which can be stored for later blending with other resins.
	Regarding claims 3-4, one of ordinary skill in the art would have selected the amount of glycidyl-functional ethylene copolymer and amount of glycidyl functional groups  in the reactive mixture of PLIMMER ET AL ‘028 in order to obtain an amount of rubbery phase sufficient to obtain the desired increase in melt strength for specific film-forming operations and adequate bonding (i.e., compatibility) between the glycidyl-functional ethylene copolymer and the PLA resin.
 	Regarding claims 6, 8, one of ordinary skill in the art would have utilize other known commercially available PLA resins containing carboxyl groups in order to provide PLA resins with sufficient carboxyl groups to react with the glycidyl groups in the glycidyl-functional ethylene copolymer in the reactive mixtures of PLIMMER ET AL ‘028.
 	Regarding claims 10, one of ordinary skill in the art would have selected the relative amounts of glycidyl-functional ethylene copolymer reacted with the PLA resin and residual unreacted PLA resin in the reactive mixture of PLIMMER ET AL ‘028 in order tailor the melt processing characteristics (e.g., melt strength, melt elasticity, etc.) and the performance properties (e.g., elasticity, tensile strength, biodegradability, etc.) of the reactive mixture for specific film-forming operations and for specific end-uses. 
 	Regarding claim 11, 13, one of ordinary skill in the art would have incorporated an effective amount of the reactive mixture of PLIMMER ET AL ‘028 into unmodified PLA resins (thereby diluting the reactive mixture) in order to produce PLA compositions with conveniently controlled improvements in melt strength and rheological properties.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	PLIMMER ET AL (US 2012/0259028), in view of COUPIN (US 2016/0152824), and in view of Applicant’s Admissions,
 	 	as applied to claims 1-6 above,
	and further in view of HALE (US 2005/0154114),
 	and further in view of BASTIOLI ET AL (US 2004/0092672).
	HALE ‘114 discloses that it is well known in the art to utilize polycaprolactone (PCL) as an alternative to polybutylene succinate (PBS) as the low Tg (e.g., a Tg of -60 ºC) “flexible” biodegradable polymer component in polylactic acid resin compositions in order to prevent excessive stiffness and brittleness. (paragraph 0031, 0066-0067, 0070-0072, 0075, 0078, etc.)
 	BASTIOLI ET AL ‘672 discloses that it is well known in the art to utilize branched polycaprolactone resins as components in polylactic acid-based blends. (paragraph 0012-0016, 0028, etc.)
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known, commercially available “soft” or “flexible” low Tg polyesters (e.g., PCL) containing at least some degree of branching as suggested by BASTIOLI ET AL ‘672  as an additive in the reactive mixtures of PLIMMER ET AL ‘028 formed from commercially available PLA resins (e.g., NATUREWORKS PLA 4060D) and commercially available glycidyl methacrylate copolymers (e.g., BIOMAX Strong 120) in order to produce products with improved impact resistance, tear resistance, and/or puncture resistance.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	PLIMMER ET AL (US 2012/0259028), in view of COUPIN (US 2016/0152824), and in view of Applicant’s Admissions,
 	 	as applied to claims 1-6, 11, above,
	and further in view of NANGERONI ET AL (US 6,183,814).
 	NANGERONI ET AL ‘814 discloses that it is well known in the art to apply polylactide-based compositions to paper substrate, wherein the coating process comprises: (1) melting the polylactide-based composition; (2) extruding through the slot or slit of a die to form a curtain of molten resin which descends downward toward a substrate; (3) contacting the curtain of molten resin with the substrate; (4) cooling the coated substrate.  The reference further discloses that it is well known in the art to modify the melt strength and elasticity of polylactide resins by broadening the molecular weight distribution (e.g., by branching, etc.) so that the polylactide resins can by processed by conventional paper coating equipment originally designed for processing polyethylene.  (Figure 5; column 7-10, 15, etc.)
 	Regarding claims 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known paper coating method utilizing a melt curtain as disclosed in NANGERONI ET AL ‘814 to apply the reactive mixtures of PLIMMER ET AL ‘028 or polylactic acid-based composition containing said reactive mixtures (which have been modified to have melt processibility comparable to conventional polyethylene) to paper substrates in order to provide biodegradable paper products which can be manufactured on conventional paper-coating equipment originally designed for polyethylene.
 	Regarding claim 16, one of ordinary skill in the art would have incorporated an effective amount of the reactive mixture of PLIMMER ET AL ‘028 into unmodified PLA resins (thereby diluting the reactive mixture) and additionally selected the amount of tear/puncture-resisting additive in order to produce PLA compositions with the optimal melt strength and melt elasticity for specific coating methods (e.g., as disclosed in NANGERONI ET AL ‘814).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	NEVALAINEN ET AL (US 2014/0147604) disclose paper-type substrates extrusion coated with a blend comprising polylactide and polybutylene succinate and an ethylene-glycidyl-(meth)acrylate terpolymer.
 	HODSON (US 2004/0248486) disclose paper-type substrates extrusion coated with a blend comprising polylactic acid and polybutylene succinate (or polycaprolactone).
 	HALE ET AL (US 2005/0137356) disclose blends comprising a rigid biodegradable polymer (e.g., polylactide) and soft biodegradable polymer (e.g., PBS, polycaprolactone) and a reactive compatibilizer.
 	FLEXMAN (US 7,354,973) disclose blends comprising polylactic acid and an epoxy-functional impact modifier.
 	GEORGELOS ET AL (US 10,351,701) disclose an additive concentrate comprising PLA and BIOMAX Strong 120.
 	RANDALL ET AL (US 2008/0050608) and SEELIGER ET AL (US 2008/0281018) disclose blends comprising polylactic acid and an epoxy-functional ethylene copolymer.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 16, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787